

117 HR 3452 IH: Veterans Preventive Health Coverage Fairness Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3452IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Underwood (for herself, Mr. Gonzalez of Ohio, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate copayments by the Department of Veterans Affairs for medicines relating to preventive health services, and for other purposes.1.Short titleThis Act may be cited as the Veterans Preventive Health Coverage Fairness Act.2.Improvement to preventive health services furnished by Department of Veterans Affairs(a)Elimination of medication copaymentsSection 1722A(a)(3) of title 38, United States Code, is amended—(1)in subparagraph (C), by striking or;(2)in subparagraph (D), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(E)to medication that is or is part of a preventive health service..(b)Elimination of hospital care and medical services copaymentsSection 1710 of such title is amended—(1)in subsection (f)—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following new paragraph (5):(5)A veteran shall not be liable to the United States under this subsection for any amounts for preventive health services.; and(2)in subsection (g)(3), by adding at the end the following new subparagraph:(C)Preventive health services..(c)DefinitionSection 1701(9) of such title is amended—(1)in subparagraph (K), by striking ; and and inserting a semicolon;(2)by redesignating subparagraph (L) as subparagraph (O); and(3)by inserting after subparagraph (K) the following new subparagraphs:(L)evidence-based items or services that have in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force;(M)immunizations that have in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved;(N)with respect to services for women, the preventive care and screenings provided for in the Health Resources and Services Administration Preventive Services Guidelines in effect as of January 1, 2017; and.